Citation Nr: 0838201	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-02 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in El Paso, 
Texas



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred in connection with medical treatment received in 
October and November 2005.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 2000 to December 
2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Department of Veterans Affairs 
(VA) Medical Center in El Paso, Texas (VAMC).  


FINDINGS OF FACT

1.	Service connection is currently in effect for a right knee 
disorder, rated 10 percent disabling; the residuals of a 
fracture of the left great toe, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as noncompensable.  

2.	The veteran was hospitalized at a private facility in 
October 2005 following a motor vehicle accident.  

3.	At the time of the October 2005 accident, the veteran had 
not received VA medical services under 38 U.S.C.A. Chapter 
17, within the 24 months prior to the accident and was not 
registered for VA treatment at that time.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical services rendered in connection with treatment 
received at John Muir Medical Center from June 17, 2004, to 
June 24, 2004, have been met. 38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-17.1002 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented is involves a claim that cannot be substantiated as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

The veteran is claiming payment or reimbursement of medical 
expenses incurred during treatment received following a motor 
vehicle accident that occurred in October 2005.  
Consideration must be made under the provisions of 38 
U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  As will be 
discussed, he does not meet the criteria for payment under 
either law.  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);

(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. § Ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.  

Review of the record shows that service connection is 
currently in effect for a right knee disorder, rated 10 
percent disabling; the residuals of a fracture of the left 
great toe, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and bilateral hearing 
loss, evaluated as noncompensable.  The veteran is not 
participating in a rehabilitation program under 
38 U.S.C. § Ch. 31.  His hospitalization was for the 
residuals of a motor vehicle accident and unrelated to any 
service connected disability.  As such, he does not qualify 
for payment or reimbursement under the provisions of 38 
U.S.C.A. § 1728.  

Therefore, in order to be entitled to reimbursement of the 
aforementioned medical expenses, the veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008, which is the appellants main contention.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law No. 106-177. The 
provisions of the Millennium Act became effective as of May 
29, 2000. To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent layperson 
who possesses an average knowledge of health and medicine 
could reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in 
an ambulance and the ambulance personnel determined that 
the nearest available appropriate level of care was at a 
non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran or 
provider against a third party for payment of such 
treatment and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2007).

In this case, the record shows that the veteran, while 
enrolled in the VA medical system, did not receive VA medical 
treatment within 24 months prior to his emergency treatment.  
In fact the enrollment was apparently accomplished by family 
members after the accidence that resulted in this 
hospitalization.  As such, one of the necessary elements for 
payment or reimbursement have not been met and the claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

It is possible that appellant qualifies under other 
provisions for VA care, and in fact has had VA care since the 
incident in question.  That fact, eligibility for VA care, 
does not mean that the criteria for the payment or 
reimbursement of the medical expenses herein are met.  As set 
out above, appellant does not qualify for VA payment of this 
claim.


ORDER

Payment or reimbursement of medical expenses incurred in 
connection with medical treatment received in October and 
November 2005 is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


